Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-2, 4-5, 7-8, 10 and 12-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record fails to disclose the combination of all the limitations recited in the claim 1 of the semiconductor device including: a second area having a second memory circuit and a plurality of second electrode pads coupled to the second memory circuit wherein the second electrode pads are coupled to the second connection pads, permanent third area having a first material between the first area and the second area, wherein the first area is spaced apart from the second area by the first material, a passivation film over the first and second areas so as to expose the first and second electrode pads, a rewiring pad formed on the passivation film in the first area, a redistribution wiring formed on the passivation film and coupled between an associated one of the first electrode pads and the rewiring pad, and an insulating layer over the passivation film and the redistribution wiring so as to expose the rewiring pad, wherein the first memory circuit and the second memory circuit are substantially free from electrically connecting to each other via the third area; and wherein the third area has a width in a range of 20 µm to 80 µm (claim 1).  Therefore, the overall structure of the semiconductor device is neither anticipated nor rendered obvious over the prior art of record.	
Regarding claim 8, the prior art of record fails to disclose the combination of all the limitations recited in the claim 8 of the semiconductor device including: a plurality of first redistribution wirings, each of the plurality of first redistribution wirings extending from an associated one of the first electrode .	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILINH P NGUYEN whose telephone number is (571)272-1712.  The examiner can normally be reached on M-F (9am-6pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/DILINH P NGUYEN/Examiner, Art Unit 2894                                                                                                                                                                                                        
/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        2/26/21